Exhibit 10.1

 

Note: January 31, 2019

 

NEITHER THESE SECURITIES NOR THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE HAVE BEEN REGISTERED WITH THE UNITED STATES SECURITIES AND EXCHANGE
COMMISSION IN RELIANCE UPON AN EXEMPTION FROM REGISTRATION UNDER THE SECURITIES
ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), AND, ACCORDINGLY, MAY NOT BE
OFFERED OR SOLD EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION
NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT.

 

THIS NOTE DOES NOT REQUIRE PHYSICAL SURRENDER OF THE NOTE IN THE EVENT OF A
PARTIAL REDEMPTION OR CONVERSION. AS A RESULT, FOLLOWING ANY REDEMPTION OR
CONVERSION OF ANY PORTION OF THIS NOTE, THE OUTSTANDING PRINCIPAL AMOUNT
REPRESENTED BY THIS NOTE MAY BE LESS THAN THE PRINCIPAL SUM AND ACCRUED INTEREST
SET FORTH BELOW.

 

12% CONVERTIBLE PROMISSORY NOTE

 

OF

 

BIOLARGO, INC.

 

Issuance Date: January 31, 2019

Total Face Value of Note: $495,000

Initial Consideration: $300,000

Initial Original Issue Discount: $30,000

Initial Principal Sum Due: $330,000

Security Number: 33198

 

This Note is a duly authorized Convertible Promissory Note of BioLargo, Inc., a
corporation duly organized and existing under the laws of the State of Delaware
(the “Company”), designated as the Company's 12% Convertible Promissory Note in
the principal amount of $495,000 (the “Note”). This Note will become effective
only upon execution by both parties and delivery of the first payment of
consideration by the Holder, defined below, (the “Effective Date”).

 

For Value Received, the Company hereby promises to pay to the order of Tangiers
Global, LLC or its registered assigns or successors-in-interest (the “Holder”)
the principal sum of $495,000 (the “Principal Sum”) and to pay “guaranteed”
interest on the principal balance hereof at an amount equivalent to 12% of the
Principal Sum, to the extent such Principal Sum and “guaranteed” interest and
any other interest, fees, liquidated damages and/or items due to Holder herein
have not been repaid or converted into the Company's Common Stock (the “Common
Stock”), in accordance with the terms hereof. Upon the execution of this Note
the sum of $300,000 (the “Initial Consideration”) shall be remitted and
delivered to the Company, and $30,000 (the “Initial Original Issue Discount”)
shall be retained by the Holder through an original issue discount (the “OID”)
for due diligence and legal bills related to this transaction. The OID is set at
10% of any Consideration, defined below, paid. The Company covenants that within
3 months of the Effective Date of the Note, it shall utilize approximately
$300,000 of the proceeds in the manner set forth on Schedule 1, attached hereto
(the “Use of Proceeds”), and shall promptly provide evidence thereof to Holder,
in sufficient detail as reasonably requested by Holder.

 

1

--------------------------------------------------------------------------------

 

 

Upon the mutual consent of the Company, the Holder may pay additional
consideration (each, a “Consideration”) to the Company in such amounts and at
such dates (each, an “Additional Consideration Date”) as Holder may choose in
its sole discretion. The Principal Sum due to Holder shall be prorated based on
the Consideration actually paid by Holder (plus the “guaranteed” interest and
10% OID, both which are prorated based on the Consideration actually paid by the
Holder, as well as any other interest or fees) such that the Company is only
required to repay the amount funded and the Company is not required to repay any
unfunded portion of this Note. The Maturity Date is nine months from the
Effective Date of each payment (the “Maturity Date”) and is the date upon which
the Principal Amount of this Note, as well as any unpaid interest and other
fees, shall be due and payable.

 

In addition to the “guaranteed” interest referenced above, and in the Event of
Default pursuant to Section 2.00(a), additional interest will accrue from the
date of the Event of Default at the rate equal to the lower of 22% per annum or
the highest rate permitted by law (the “Default Rate”).

 

This Note will become effective only upon the execution by both parties,
including the execution of Exhibits B, C, D, E, Schedule 1, and the Irrevocable
Transfer Agent Instructions (the “Date of Execution”) and delivery of the
initial payment of consideration by the Holder (the “Effective Date”).

 

This Note may be prepaid by the Company, in whole or in part, according to the
following schedule:

 

Days Since Effective Date

 

Prepayment Amount

 

0-90 days

 

125% of Principal Amount

 

91-180 days

 

130% of Principal Amount

 

 

Notwithstanding anything to the contrary contained herein, the Company may repay
the entirety of the premium of the then-appropriate Prepayment Amount to the
Holder, but not less than the entirety of such premium, in shares of the
Company’s Common Stock, as follows: (i) each share of “prepayment shares” shall
be valued at the Conversion Price, (ii) the shares are registered under the 1933
Act or exempt from registration, and (iii) for purposes of this section, the
restricted ownership percentage shall under no circumstances result in the
Holder beneficially owning more than 4.99% of the then total outstanding shares
of the Company. If a result of the potential issuance hereunder would be a
breach of this section’s restricted ownership percentage, then the Company shall
not cause to be issued to the Holder any shares of “repayment shares” in excess
thereof. Any remaining obligations of the Company, whether the premium of the
then-appropriate Prepayment Amount or calculated at the Principal Amount, shall
be paid by the Company to the Holder in cash, or, in the sole and absolute
discretion of the Holder, may be converted into shares of the Company’s Common
Stock at the Conversion Price. If the Company elects to repay the premium of the
then-appropriate Prepayment Amount in stock in lieu of cash, and if, within 10
Trading Days following the six-month anniversary of the Effective Date of this
Note, the Holder is unable to clear the “prepayment shares” on a
six-month-tack-back-to-date-of-Effective-Date-of-this-Note opinion, then the
Holder, at its sole option, shall have the right to rescind the “prepayment
shares” issuance and the Company shall be required to repay the premium of the
then-appropriate Prepayment Amount in cash within the subsequent 10 Trading
Days.

 

2

--------------------------------------------------------------------------------

 

 

After 180 days from the Effective Date this Note may not be prepaid without
written consent from Holder, which consent may be withheld, delayed or denied in
Holder’s sole and absolute discretion. Whenever any amount expressed to be due
by the terms of this Note is due on any day which is not a Business Day (as
defined below), the same shall instead be due on the next succeeding day which
is a Business Day. If the Note is in default, per Section 2.00(a) below, the
Company may not prepay the Note (whether in cash or in “repayment shares”)
without written consent of the Holder, which consent may be withheld, delayed or
denied in Holder’s sole and absolute discretion.

 

For purposes hereof the following terms shall have the meanings ascribed to them
below:

 

“Business Day” shall mean any day other than a Saturday, Sunday or a day on
which commercial banks in the City of New York are authorized or required by law
or executive order to remain closed.

 

“Conversion Price” shall be equal to 75% of the lowest closing bid price of the
Company’s common stock during the 25 consecutive Trading Days prior to the
Conversion Date. For the purpose of calculating the Conversion Price only, any
time after 4:00 pm Eastern Time (the closing time of the Principal Market) shall
be considered to be the beginning of the next Business Day. If the Company is
placed on “chilled” status with the Depository Trust Company (“DTC”), the
discount shall be increased by 10%, i.e., from 25% to 35%, until such chill is
remedied. If the Company is not Deposits and Withdrawal at Custodian (“DWAC”)
eligible through their Transfer Agent and DTC’s Fast Automated Securities
Transfer (“FAST”) system, the discount will be increased by 5%, i.e., from 25%
to 30%. In the case of both, the discount shall be a cumulative increase of 15%,
i.e., from 25% to 40%. Any default of this Note not remedied within the
applicable cure period will result in a permanent additional 10% increase, i.e.,
from 25% to 35%, in addition to any other discount, as provided above, to the
Conversion Price discount.

 

“Prepayment Amount” shall have the definition ascribed to it in the Recitals.

 

“Principal Amount” shall refer to the sum of (i) the original principal sum of
this Note (including the original issue discount, prorated if the Note has not
been funded in full), (ii) any additional payments made by the Holder towards
the Principal Sum (iii) all guaranteed and other accrued but unpaid interest
hereunder, (iv) any fees due hereunder, (v) liquidated damages, and (vi) any
default payments owing under the Note, in each case previously paid or added to
the Principal Amount.

 

“Principal Market” shall refer to the primary exchange on which the Company’s
common stock is traded or quoted.

 

“Trading Day” shall mean a day on which there is trading or quoting for any
security on the Principal Market.

 

3

--------------------------------------------------------------------------------

 

 

“Underlying Shares” means the shares of common stock into which the Note is
convertible (including interest, fees, liquidated damages and/or principal
payments in common stock as set forth herein) in accordance with the terms
hereof.

 

The following terms and conditions shall apply to this Note:

 

Section 1.00        Conversion.

 

(a)     Conversion Right. Subject to the terms hereof and restrictions and
limitations contained herein, the Holder shall have the right, at the Holder's
sole option, at any time and from time to time to convert in whole or in part
the outstanding and unpaid Principal Amount under this Note into shares of
Common Stock as per the Conversion Price, but not to exceed the Restricted
Ownership Percentage, as defined in Section 1.00(f). The date of any conversion
notice (“Conversion Notice”) hereunder shall be referred to herein as the
“Conversion Date”.

 

(b)     Stock Certificates or DWAC. The Company will deliver to the Holder, or
Holder’s authorized designee, no later than 4 Trading Days after the Conversion
Date, a certificate or certificates (which certificate(s) shall be free of
restrictive legends and trading restrictions if the shares of Common Stock
underlying the portion of the Note being converted are eligible under a resale
exemption pursuant to Rule 144(b)(1)(ii) and Rule 144(d)(1)(ii) of the
Securities Act of 1933, as amended) representing the number of shares of Common
Stock being acquired upon the conversion of this Note. In lieu of delivering
physical certificates representing the shares of Common Stock issuable upon
conversion of this Note, provided the Company's transfer agent is participating
in DTC’s FAST program, the Company shall instead use commercially reasonable
efforts to cause its transfer agent to electronically transmit such shares
issuable upon conversion to the Holder (or its designee), by crediting the
account of the Holder’s (or such designee’s) broker with DTC through its DWAC
program (provided that the same time periods herein as for stock certificates
shall apply).

 

(c)     Charges and Expenses. Issuance of Common Stock to Holder, or any of its
assignees, upon the conversion of this Note shall be made without charge to the
Holder for any issuance fee, transfer tax, legal opinion and related charges,
postage/mailing charge or any other expense with respect to the issuance of such
Common Stock. Company shall pay all Transfer Agent fees incurred from the
issuance of the Common Stock to Holder, as well as any and all other fees and
charges required by the Transfer Agent as a condition to effectuate such
issuance. Any such fees or charges, as noted in this Section that are paid by
the Holder (whether from the Company’s delays, outright refusal to pay, or
otherwise), will be automatically added to the Principal Sum of the Note and
tack back to the Effective Date for purposes of Rule 144.

 

(d)     Delivery Timeline. If the Company fails to deliver to the Holder such
certificate or certificates (or shares through the DWAC program) pursuant to
this Section (free of any restrictions on transfer or legends, if eligible)
prior to 4 Trading Days after the Conversion Date, the Company shall pay to the
Holder as liquidated damages an amount equal to $2,000 per day, until such
certificate or certificates are delivered. The Company acknowledges that it
would be extremely difficult or impracticable to determine the Holder’s actual
damages and costs resulting from a failure to deliver the Common Stock and the
inclusion herein of any such additional amounts are the agreed upon liquidated
damages representing a reasonable estimate of those damages and costs. Such
liquidated damages will be automatically added to the Principal Sum of the Note
and tack back to the Effective Date for purposes of Rule 144.

 

4

--------------------------------------------------------------------------------

 

 

(e)     Reservation of Underlying Securities. The Company covenants that it will
at all times reserve and keep available for Holder, out of its authorized and
unissued Common Stock solely for the purpose of issuance upon conversion of this
Note, free from preemptive rights or any other actual contingent purchase rights
of persons other than the Holder, five times the number of shares of Common
Stock as shall be issuable (taking into account the adjustments under this
Section 1.00, but without regard to any ownership limitations contained herein)
upon the conversion of this Note (consisting of the Principal Amount) to Common
Stock (the “Required Reserve”). The Company covenants that all shares of Common
Stock that shall be issuable will, upon issue, be duly authorized, validly
issued, fully-paid, non-assessable and freely-tradable (if eligible). If the
amount of shares on reserve in Holder’s name at the Company’s transfer agent for
this Note shall drop below the Required Reserve, the Company will, within 2
Trading Days of notification from Holder, instruct the transfer agent to
increase the number of shares so that the Required Reserve is met. In the event
that the Company does not instruct the transfer agent to increase the number of
shares so that the Required Reserve is met, the Holder will be allowed, if
applicable, to provide this instruction as per the terms of the Irrevocable
Transfer Agent Instructions attached to this Note. The Company agrees that the
maintenance of the Required Reserve is a material term of this Note and any
breach of this Section 1.00(e) will result in a default of the Note.

 

(f)      Conversion Limitation. The Holder will not submit a conversion to the
Company that would result in the Holder beneficially owning more than 9.99% of
the then total outstanding shares of the Company (“Restricted Ownership
Percentage”).

 

(g)     Conversion Delays. If the Company fails to deliver shares in accordance
with the timeframe stated in Section 1.00(b), the Holder, at any time prior to
selling all of those shares, may rescind any portion, in whole or in part, of
that particular conversion attributable to the unsold shares. The rescinded
conversion amount will be returned to the Principal Sum with the rescinded
conversion shares returned to the Company, under the expectation that any
returned conversion amounts will tack back to the Effective Date.

 

(h)     Shorting and Hedging. Holder may not engage in any “shorting” or
“hedging” transaction(s) in the Common Stock prior to conversion.

 

(i)      Conversion Right Unconditional. If the Holder shall provide a
Conversion Notice as provided herein, the Company's obligations to deliver
Common Stock shall be absolute and unconditional, irrespective of any claim of
setoff, counterclaim, recoupment, or alleged breach by the Holder of any
obligation to the Company.

 

5

--------------------------------------------------------------------------------

 

 

Section 2.00        Defaults and Remedies.

 

(a)     Events of Default. An “Event of Default” is: (i) a default in payment of
any amount due hereunder which default continues for more than 5 Trading Days
after the due date; (ii) a default in the timely issuance of underlying shares
upon and in accordance with terms of Section 1.00, which default continues for 2
Trading Days after the Company has failed to issue shares or deliver stock
certificates within the 3rd Trading Day following the Conversion Date; (iii) if
the Company does not file the Current Report on Form 8-K in accordance with the
provisions and the deadlines referenced Section 4.00(j); (iv) failure by the
Company for 3 days after notice has been received by the Company to comply with
any material provision of this Note; (v) failure of the Company to remain
compliant with DTC, thus incurring a “chilled” status with DTC; (vi) any default
of any mortgage, indenture or instrument which may be issued, or by which there
may be secured or evidenced any indebtedness, for money borrowed by the Company
or for money borrowed the repayment of which is guaranteed by the Company,
whether such indebtedness or guarantee now exists or shall be created hereafter;
(vii) if the Company is subject to any Bankruptcy Event; (viii) any failure of
the Company to satisfy its “filing” obligations under the Securities Exchange
Act of 1934, as amended (the “1934 Act”) and the rules and guidelines issued by
OTC Markets News Service, OTCMarkets.com and their affiliates; (ix) failure of
the Company to remain in good standing with its state of domicile; (x) any
failure of the Company to provide the Holder with information related to its
corporate structure including, but not limited to, the number of authorized and
outstanding shares, public float, etc. within 1 Trading Day of request by
Holder; (xi) failure by the Company to maintain the Required Reserve in
accordance with the terms of Section 1.00(e); (xii) failure of Company’s Common
Stock to maintain a closing bid price in its Principal Market for more than 3
consecutive Trading Days; (xiii) any delisting from a Principal Market for any
reason; (xiv) failure by Company to pay any of its Transfer Agent fees in excess
of $2,000 or to maintain a Transfer Agent of record; (xv) failure by Company to
notify Holder of a change in Transfer Agent within 24 hours of such change;
(xvi) any trading suspension imposed by the United States Securities and
Exchange Commission (the “SEC”) under Sections 12(j) or 12(k) of the 1934 Act;
(xvii) failure by the Company to meet all requirements necessary to satisfy the
availability of Rule 144 to the Holder or its assigns, including but not limited
to the timely fulfillment of its filing requirements as a fully-reporting issuer
registered with the SEC, requirements for XBRL filings, and requirements for
disclosure of financial statements on its website; (xviii) failure of the
Company to abide by the Use of Proceeds or failure of the Company to inform the
Holder of a change in the Use of Proceeds; or (xix) failure of the Company to
abide by the terms of the right of first refusal contained in Section 4.00(l).

 

(b)     Remedies. If an Event of Default occurs, the outstanding Principal
Amount of this Note owing in respect thereof through the date of acceleration,
shall become, at the Holder's election, immediately due and payable in cash at
the “Mandatory Default Amount”. The Mandatory Default Amount means 25% of the
outstanding Principal Amount of this Note, will be automatically added to the
Principal Sum of the Note and tack back to the Effective Date for purposes of
Rule 144. Commencing 5 days after the occurrence of any Event of Default that
results in the eventual acceleration of this Note, this Note shall accrue
additional interest, in addition to the Note’s “guaranteed” interest, at a rate
equal to the lesser of 22% per annum or the maximum rate permitted under
applicable law. Finally, commencing 5 days after the occurrence of any Event of
Default that results in the eventual acceleration of this Note, an additional
permanent 10% increase to the Conversion Price discount will go into effect. In
connection with such acceleration described herein, the Holder need not provide,
and the Issuer hereby waives, any presentment, demand, protest or other notice
of any kind, and the Holder may immediately and without expiration of any grace
period enforce any and all of its rights and remedies hereunder and all other
remedies available to it under applicable law. Such acceleration may be
rescinded and annulled by the Holder at any time prior to payment hereunder and
the Holder shall have all rights as a holder of the note until such time, if
any, as the Holder receives full payment pursuant to this Section 2.00(b). No
such rescission or annulment shall affect any subsequent event of default or
impair any right consequent thereon. Nothing herein shall limit the Holder's
right to pursue any other remedies available to it at law or in equity
including, without limitation, a decree of specific performance and/or
injunctive relief with respect to the Issuer's failure to timely deliver
certificates representing shares of Common Stock upon conversion of the Note as
required pursuant to the terms hereof.

 

6

--------------------------------------------------------------------------------

 

 

Section 3.00        Representations and Warranties of Holder.

 

Holder hereby represents and warrants to the Company that:

 

(a)     Holder is an “accredited investor,” as such term is defined in
Regulation D of the Securities Act of 1933, as amended (the “1933 Act”), and
will acquire this Note and the Underlying Shares (collectively, the
“Securities”) for its own account and not with a view to a sale or distribution
thereof as that term is used in Section 2(a)(11) of the 1933 Act, in a manner
which would require registration under the 1933 Act or any state securities
laws. Holder has such knowledge and experience in financial and business matters
that such Holder is capable of evaluating the merits and risks of the
Securities. Holder can bear the economic risk of the Securities, has knowledge
and experience in financial business matters and is capable of bearing and
managing the risk of investment in the Securities. Holder recognizes that the
Securities have not been registered under the 1933 Act, nor under the securities
laws of any state and, therefore, cannot be resold unless the resale of the
Securities is registered under the 1933 Act or unless an exemption from
registration is available. Holder has carefully considered and has, to the
extent Holder believes such discussion necessary, discussed with its
professional, legal, tax and financial advisors, the suitability of an
investment in the Securities for its particular tax and financial situation and
its advisers, if such advisors were deemed necessary, and has determined that
the Securities are a suitable investment for it. Holder has not been offered the
Securities by any form of general solicitation or advertising, including, but
not limited to, advertisements, articles, notices or other communications
published in any newspaper, magazine, or other similar media or television or
radio broadcast or any seminar or meeting where, to Holders’ knowledge, those
individuals that have attended have been invited by any such or similar means of
general solicitation or advertising. Holder has had an opportunity to ask
questions of and receive satisfactory answers from the Company, or any person or
persons acting on behalf of the Company, concerning the terms and conditions of
the Securities and the Company, and all such questions have been answered to the
full satisfaction of Holder. The Company has not supplied Holder any information
regarding the Securities or an investment in the Securities other than as
contained in this Agreement, and Holder is relying on its own investigation and
evaluation of the Company and the Securities and not on any other information.

 

(b)     The Holder is a limited liability company duly organized, validly
existing and in good standing under the laws of the state of its incorporation
and has all requisite corporate power and authority to carry on its business as
now conducted. The Holder is duly qualified to transact business and is in good
standing in each jurisdiction in which the failure to so qualify would have a
material adverse effect on its business or properties.

 

(c)     All limited liability company action has been taken on the part of the
Holder, its officers, directors, managers and members necessary for the
authorization, execution and delivery of this Note. The Holder has taken all
limited liability company action required to make all of the obligations of the
Holder reflected in the provisions of this Note, valid and enforceable
obligations.

 

(d)     Each certificate or instrument representing Securities will be endorsed
with the following legend (or a substantially similar legend), unless or until
registered under the 1933 Act or exempt from registration:

 

7

--------------------------------------------------------------------------------

 

 

THE SECURITIES EVIDENCED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED
OR HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH
ACT COVERING SUCH SECURITIES, THE TRANSFER IS MADE IN COMPLIANCE WITH RULE 144
PROMULGATED UNDER SUCH ACT OR THE COMPANY RECEIVES AN OPINION OF COUNSEL FOR THE
HOLDER OF THESE SECURITIES WHICH IS REASONABLY SATISFACTORY TO THE COMPANY,
STATING THAT SUCH SALE, TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE
REGISTRATION AND PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

 

Section 4.00        General.

 

(a)     Payment of Expenses. The Company agrees to pay all reasonable charges
and expenses, including attorneys' fees and expenses, which may be incurred by
the Holder in successfully enforcing this Note and/or collecting any amount due
under this Note.

 

(b)     Assignment, Etc. The Holder may assign or transfer this Note to any
transferee at its sole discretion. This Note shall be binding upon the Company
and its successors and shall inure to the benefit of the Holder and its
successors and permitted assigns.

 

(c)     Amendments. This Note may not be modified or amended, or any of the
provisions of this Note waived, except by written agreement of the Company and
the Holder.

 

(d)     Funding Window. The Company agrees that it will not enter into a
convertible debt financing transaction, including 3(a)9 and 3(a)10 transactions,
with any party other than the Holder for a period of 30 Trading Days following
the Effective Date and each Additional Consideration Date, as relevant, other
than investors into the Company’s retail offering which commenced in January
2019 (the “2019 OID Offering)”. The Company agrees that this is a material term
of this Note and any breach of this Section 4.00(d) will result in a default of
the Note.

 

(e)     Piggyback Registration Rights. Excluding the registration statement
filed on Form S-1 as filed with the SEC on November 6, 2018 (File number
333-228213), and any amendments thereto (collectively, the “Company’s Filed
S-1”), the Company shall include on the next registration statement that the
Company files with the SEC (or on the subsequent registration statement if such
registration statement is withdrawn) all shares issuable upon conversion of this
Note. Failure to do so will result in liquidated damages of 30% of the
outstanding Principal Sum of this Note, but not less than $20,000, being
immediately due and payable to the Holder at its election in the form of a cash
payment or an addition to the Principal Sum of this Note.

 

(f)     Terms of Future Financings. So long as this Note is outstanding, upon
any issuance by the Company of any convertible debt security (whether such debt
begins with a convertible feature or such feature is added at a later date) with
any term more favorable to the holder of such security or with a term in favor
of the holder of such security that was not similarly provided to the Holder in
this Note, then the Company shall notify the Holder of such additional or more
favorable term and such term, at the Holder's option, shall become a part of
this Note and its supporting documentation. The types of terms contained in the
other security that may be more favorable to the holder of such security
include, but are not limited to, terms addressing conversion discounts,
conversion look back periods, interest rates, and original issue discount
percentages. Excluded from the foregoing are the following: (i) the issuance by
the Company of stock or options to employees, directors, officers, consultants
and vendors; and (ii) the Company’s 2019 OID Offering.

 

8

--------------------------------------------------------------------------------

 

 

(g)     Governing Law; Jurisdiction.

 

(i)     Governing Law. This Note will be governed by, and construed and
interpreted in accordance with, the laws of the Commonwealth of Puerto Rico
without regard to any conflicts of laws or provisions thereof that would
otherwise require the application of the law of any other jurisdiction.

 

(ii)    Jurisdiction and Venue. Any dispute, claim, suit, action or other legal
proceeding arising out of or relating to this Note or the rights and obligations
of each of the parties shall be brought only in the San Juan, Puerto Rico or in
the federal courts of the United States of America located in San Juan, Puerto
Rico.

 

(iii)   No Jury Trial. The Company hereto knowingly and voluntarily waives any
and all rights it may have to a trial by jury with respect to any litigation
based on, or arising out of, under, or in connection with, this Note.

 

(iv)   Delivery of Process by the Holder to the Company. In the event of an
action or proceeding by the Holder against the Company, and only by the Holder
against the Company, service of copies of summons and/or complaint and/or any
other process that may be served in any such action or proceeding may be made by
the Holder via U.S. Mail, overnight delivery service such as FedEx or UPS,
email, fax, or process server, or by mailing or otherwise delivering a copy of
such process to the Company at its last known attorney as set forth in its most
recent SEC filing.

 

(v)    Notices. Any notice required or permitted hereunder (including Conversion
Notices) must be in writing and either personally served, sent by facsimile or
email transmission, or sent by overnight courier, to the addresses set forth on
the signature page, or to the Company’s address as set forth in its most recent
SEC filing. Notices will be deemed effectively delivered at the time of
transmission if by facsimile or email, and if by overnight courier the business
day after such notice is deposited with the courier service for delivery.

 

(h)     No Bad Actor. No officer or director of the Company would be
disqualified under Rule 506(d) of the Securities Act of 1933, as amended, on the
basis of being a “bad actor” as that term is established in the September 13,
2013 Small Entity Compliance Guide published by the SEC.

 

(i)     Usury. If it shall be found that any interest or other amount deemed
interest due hereunder violates any applicable law governing usury, the
applicable rate of interest due hereunder shall automatically be lowered to
equal the maximum rate of interest permitted under applicable law. The Company
covenants (to the extent that it may lawfully do so) that it will not seek to
claim or take advantage of any law that would prohibit or forgive the Company
from paying all or a portion of the principal, fees, liquidated damages or
interest on this Note.

 

9

--------------------------------------------------------------------------------

 

 

(j)     Securities Laws Disclosure; Publicity. The Company shall file a Current
Report on Form 8-K, including a copy of this Note as an exhibit thereto, with
the SEC within the time required by the 1934 Act. From and after the filing of
such Current Report on Form 8-K, the Company represents to the Holder that it
shall have publicly disclosed all material, non-public information delivered to
the Holder by the Company, or any of its officers, directors, employees, or
agents in connection with the transactions contemplated by this Note. The
Company and the Holder shall consult with each other in issuing any other press
releases with respect to the transactions contemplated hereby, and neither the
Company nor the Holder shall issue any such press release nor otherwise make any
such public statement without the prior consent of the Company, with respect to
any press release of the Holder, or without the prior consent of the Holder,
with respect to any press release of the Company, none of which consents shall
be unreasonably withheld, delayed, denied, or conditioned except if such
disclosure is required by law, in which case the disclosing party shall promptly
provide the other party with prior notice of such public statement or
communication. Notwithstanding the foregoing, the Company shall not publicly
disclose the name of the Holder, or include the name of the Holder in any filing
with the SEC or any regulatory agency or Principal Market, without the prior
written consent of the Holder, except to the extent such disclosure is required
by law or Principal Market regulations, (in which case the Company need not
provide the Holder with prior notice of such disclosure).

 

The Company agrees that this is a material term of this Note and any breach of
this Section 4.00(j) will result in a default of the Note.

 

(k)     Attempted Below-par Issuance. In the event that the Holder delivers a
Conversion Notice to the Company and, if as of such date, (i) the Conversion
Price would be less than par value of the Company’s Common Stock and (ii) within
three business days of the delivery of the Conversion Notice, the Company shall
not have reduced its par value such that all of the requested conversion
transaction may then be accomplished, then the Company and the Holder shall
utilize the following conversion protocol for Par Value Adjustment. The Holder
shall transmit to the Company: (X) a “preliminary” Conversion Notice for the
full number of shares of Common Stock that would be issued at the Conversion
Price without regard to any below-par value conversion issues; followed by (Y) a
“par value” Conversion Notice for the number of shares of Common Stock with the
Conversion Price increased from the “preliminary” Conversion Price to a
Conversion Price at par value; and, finally, (Z) a “liquidated damages”
Conversion Notice for that number of shares of Common Stock that represents the
difference between the “preliminary” Conversion Notice full number of shares and
the “par value” Conversion Notice limited number of shares. The Conversion Price
of such “liquidated damages Common Shares” would be the par value of the Common
Stock. Accordingly, through this protocol, the Company would issue, in two
transactions, an amount of shares of its Common Stock equivalent to the full
number of shares of Common Stock that would have been issued in accordance with
the “preliminary” Conversion Notice without regard to any below-par value
conversion issues. In the event that the Holder is precluded from exercising any
or all of its conversion rights hereunder as a result of a proposed “below par”
conversion, the Company agrees that, in lieu of actual damages for such failure,
liquidated damages may be assessed and recovered by the Holder without being
required to present any evidence of the amount or character of actual damages
sustained by reason thereof. The amount of such liquidated damages shall be an
amount equivalent to the trading price utilized in the “preliminary” Conversion
Notice multiplied by the number of shares calculated on the “liquidated damages”
Conversion Notice. Such amount shall be assessed and become immediately due and
payable to the Holder (at its election) in the form of a (i) cash payment, (ii)
an addition to the Principal Sum of this Note, or (iii) the immediate issuance
of that number of shares of Common Stock as calculated on the “liquidated
damages” Conversion Notice. Such liquidated damages are intended to represent
estimated actual damages and are not intended to be a penalty, but, by virtue of
their genesis and subject to the election of the Holder (as set forth in the
immediately preceding sentence), will be automatically added to the Principal
Sum of the Note and tack back to the Effective Date for purposes of Rule 144, as
the Company’s failure to maintain the par value of its Common Stock at an amount
that would not result in a “below par” conversion failure is equivalent to a
default as of the Issuance Date of the Note.

 

10

--------------------------------------------------------------------------------

 

 

(l)     Right of First Refusal. From and after the date of this Note and at all
times hereafter while the Note is outstanding, the Parties agree that, in the
event that the Company receives any written or oral proposal (the “Proposal”)
containing one or more offers to provide additional capital or equity or debt
financing (the “Financing Amount”), that the Company intends to accept, the
Company agrees that it shall provide a copy of the negotiated transaction
documents (e.g., the note) relating to the Proposal (the “Proposal Documents”)
no later than 3 business days after such Proposal Documents have been drafted on
terms acceptable to the Company. Following receipt of the Proposal Documents
from the Company, the Holder shall have the right (the “Right of First
Refusal”), but not the obligation, for a period of 5 business days thereafter
(the “Exercise Period”), to invest, at similar or better terms to the Company,
an amount equal to or greater than the Financing Amount, upon written notice to
the Company that the Holder is exercising the Right of First Refusal provided
hereby. In furtherance of the Right of First Refusal, the Company agrees that it
will cooperate and assist the Holder in conducting a due diligence investigation
of the Company and its corporate and financial affairs and promptly provide the
Holder with information and documents that the Holder may reasonably request so
as to allow the Holder to make an informed investment decision. However, the
Company and the Holder agree that the Holder shall have no more than 5 business
days from and after the expiration of the Exercise Period to exercise its Right
of First Refusal hereunder. This Right of First Refusal shall extend to all
purchases of debt held by, or assigned to or from, current stockholders,
vendors, or creditors, all transactions under Sections 3(a)9 and/or 3(a)10 or
the Securities Act of 1933, as amended, and all equity line-of-credit
transactions.

 

 

 

 

 

 

 

[Signature Page to Follow.]

 

11

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Company has caused this Convertible Promissory Note to
be duly executed on the day and in the year first above written.

 

 

 

  BIOLARGO, INC.           By:         Name:    Dennis P. Calvert   Title:
     President       Notice information:   14921 Chestnut St., Westminster, CA
92683   Email: dennis.calvert@biolargo.com   Facsimile: (949) 625-9819

 

 

 

 

This Convertible Promissory Note of January31, 2019 is accepted this ____ day
of January, 2019 by

 

TANGIERS GLOBAL, LLC

 

 

 

By:                                                                             
 

Name:

Title: Managing Member

Notice information:

Address:

Email:

Facsimile:

Payment instructions (wire information):

 

12

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 

FORM OF CONVERSION NOTICE

 

(To be executed by the Holder in order to convert all or part of that certain
$495,000 Convertible Promissory Note identified as the Note)

 

DATE:                                                                      

FROM:

Tangiers Global, LLC (the “Holder”)

 

 

Re:

$495,000 Convertible Promissory Note (this “Note”) originally issued by
BioLargo, Inc., a Delaware corporation, to Tangiers Global, LLC on January 31,
2019.

 

The undersigned on behalf of Tangiers Global, LLC, hereby elects to convert
$_______________________ of the aggregate outstanding Principal Amount (as
defined in the Note) indicated below of this Note into shares of Common Stock,
$0.00067 par value per share, of BioLargo, Inc. (the “Company”), according to
the conditions hereof, as of the date written below. If shares are to be issued
in the name of a person other than undersigned, the undersigned will pay all
transfer taxes payable with respect thereto and is delivering herewith such
certificates and opinions as reasonably requested by the Company in accordance
therewith. No fee will be charged to the Holder for any conversion, except for
such transfer taxes, if any. The undersigned represents as of the date hereof
that, after giving effect to the conversion of this Note pursuant to this
Conversion Notice, the undersigned will not exceed the “Restricted Ownership
Percentage” contained in this Note.

 

Conversion information:      Date to Effect Conversion           Aggregate
Principal Sum of Note Being Converted           Aggregate Interest/Fees Being
Converted           Remaining Principal Balance           Number of Shares of
Common Stock to be Issued           Applicable Conversion Price          
Signature           Name           Address

   

13

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

WRITTEN CONSENT OF THE BOARD OF DIRECTORS OF

 

BIOLARGO, INC.

 

 

The undersigned, being directors of BioLargo, Inc., a Delaware corporation (the
“Company”), acting pursuant to the Bylaws of the Corporation, do hereby consent
to, approve and adopt the following preamble and resolutions:

 

Convertible Note with Tangiers Global, LLC

 

The board of directors of the Company has reviewed and authorized the following
documents relating to the issuance of a Convertible Promissory Note in the
amount of $495,000 with Tangiers Global, LLC.

 

The documents agreed to and dated January 31, 2019 are as follows:

 

12% Convertible Promissory Note of BioLargo, Inc.

Irrevocable Transfer Agent Instructions

Notarized Certificate of Chief Executive Officer

Disbursement Instructions

Company Capitalization Table

Schedule 1 – Use of Proceeds

 

The board of directors further agree to authorize and approve the issuance of
shares to the Holder at Conversion prices that are below the Company’s then
current par value.

 

IN WITNESS WHEREOF, the undersign member(s) of the board of the Company executed
this unanimous written consent as of January 31, 2019.

 

 

_________________________________

 

By: Dennis P. Calvert

 

Its: President

 

14

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

NOTARIZED CERTIFICATE OF CHIEF EXECUTIVE OFFICER OF

 

BIOLARGO, INC.

 

(Two Pages)

 

 

The undersigned, Dennis P. Calvert is the duly elected Chief Executive Officer
of BioLargo, Inc., a Delaware corporation (the “Company”).

 

I hereby warrant and represent that I have undertaken a complete and thorough
review of the Company’s corporate and financial books and records, including,
but not limited to, the Company’s records relating to the following:

 

 

(A)

The issuance of that certain Convertible Promissory Note dated January 31, 2019
(the “Note Issuance Date”) issued to Tangiers Global, LLC (the “Holder”) in the
stated original principal amount of $495,000 (the “Note”);

 

 

(B)

The Company’s Board of Directors duly approved the issuance of the Note to the
Holder;

 

 

(C)

The Company has not received and does not contemplate receiving any new
consideration from any persons in connection with any later conversion of the
Note and the issuance of the Company’s Common Stock upon any said conversion;

 

 

(D)

To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify that the
Holder (and the persons affiliated with the Holder) are not officers, directors,
or directly or indirectly, ten percent (10.00%) or more stockholders of the
Company and none of said persons has had any such status in the one hundred
(100) days immediately preceding the date of this Certificate;

 

 

(E)

The Company’s Board of Directors have approved duly adopted resolutions
approving the Irrevocable Instructions to the Company’s Stock Transfer Agent
dated January 31, 2019;

 

 

(F)

Mark the appropriate selection:

 

 

_X__ The Company represents that it is not a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended, and
has never been a shell company, as so defined; or

 

 

___ The Company represents that (i) it was a “shell company,” as that term is
defined in Section 12b-2 of the Securities Exchange Act of 1934, as amended,
(ii) since ______, 201__, it has no longer been a shell company, as so defined,
and (iii) on _______, 201__, it provided Form 10-type information in a filing
with the Securities and Exchange Commission.

 

15

--------------------------------------------------------------------------------

 

 

 

(G)

I understand the constraints imposed under Rule 144 on those persons who are or
may be deemed to be “affiliates,” as that term is defined in Rule 144(a)(1) of
the Securities Act of 1933, as amended.

 

 

(H)

I understand that all of the representations set forth in this Certificate will
be relied upon by counsel to Tangiers Global, LLC in connection with the
preparation of a legal opinion.

 

 

I hereby affix my signature to this Notarized Certificate and hereby confirm the
accuracy of the statements made herein.

 

 

Signed:     Date:                       Name:     Title:  

 

 

 

SUBSCRIBED AND SWORN TO BEFORE ME ON THIS ________ DAY OF
____________________2019.

 

Commission Expires:______________

____________________________________

Notary Public

 

16

--------------------------------------------------------------------------------

 

 

EXHIBIT D

 

TO:

Tangiers Global, LLC

 

FROM:

BioLargo, Inc.

 

DATE:

January 31, 2019

 

RE:

Disbursement of Funds

 

Pursuant to that certain Convertible Promissory Note between the parties listed
above and dated January 31, 2019, a disbursement of funds will take place in the
amount and manner described below:

 

Please disburse to:

 

Amount to disburse:

$300,000

Form of distribution

Wire

Name

BioLargo, Inc.

Company Address

14921 Chestnut St.

Westminster, CA 92683

 

 

Wire Instructions:

BioLargo's wire instructions are:

FBO: BioLargo, Inc.

Account #: 001549768543

ABA Routing #: 026-00-9593

Bank of America, attention: Branch Manager

Address: 24211 Paseo De Valencia, Laguna Hills, CA 92653

Phone: 949-951-4076

 

 

TOTAL: $300,000

For: BioLargo, Inc.

 

By:                                                                            
                                                                               
                           Dated: January 31, 2019

 

Name:  Dennis P. Calvert

 

Its:        President

 

17

--------------------------------------------------------------------------------

 

 

EXHIBIT E

 

COMPANY CAPITALIZATION TABLE AS OF JANUARY 31, 2019

 

COMMON STOCK AND COMMON STOCK EQUIVALENTS

ISSUED, OUTSTANDING AND RESERVED

 

 

DESCRIPTION

AMOUNT

 

Authorized Common Stock

 

 

    Authorized Capital Stock

-0-

 

    Authorized Common Stock

400,000,000 

 

    Issued Common Stock

142,000,000

 

    Outstanding Common Stock

142,000,000

 

    Treasury Stock

-0- 

 

*Authorized, but unissued

258,000,000

       

Authorized Preferred Stock

50,000,000

 

Issued Preferred Stock

-0- 

       

Reserved for Equity Incentive Plans

40,000,000

 

Reserved for Convertible Debt

10,000,000

 

Reserved for Options and Warrants

58,000,000

 

Reserved for Other Purposes

-0-

       

TOTAL COMMON STOCK AND COMMON

STOCK EQUIVALENTS OUTSTANDING

 

 

 

* This number includes all shares reserved for Convertible Debt

 

Note: If not applicable, enter “n/a” or “zero” in Column 2.

 

18

--------------------------------------------------------------------------------

 

 

CURRENT DEBT AND LIABILITIES TABLE

 

CONVERTIBLE PROMISSORY NOTE BALANCES AND PROMISSORY NOTE BALANCES

 

DEBT

 

Short Term Bridge Financing

 

Amount

   

Shares

   

Price

 

Maturity Date

Sept 19, 2018 Notes

  $ 440,000       n/a       n/a  

3/6/2019

Vista Capital Investments (Dec 2017)

    530,100       3,313,125       $0.16 (1)  

4/15/2019

Vista Capital Investments (Jan 2019)

    369,600       2,274,462       $0.13 (2)(3)  

10/7/2019

    $ 1,339,700       5,587,587            

 

 

(1) Convertible at 80% of lowest closing bid price over prior 25 trading days;
share number assumes 80% of $0.20

 

(2) Convertible at 65% of lowest closing bid price over prior 25 trading days
(Rule 144 eligible July 7, 2019)

 

(3) Share number assumes 65% of $0.20

 

Other Debt

 

Amount

   

Shares

   

Price

 

Maturity Date

2018 Line of Credit

  $ 430,000       n/a       n/a  

9/1/2019

Kelber Note

    50,000       n/a       n/a  

3/8/2023

    $ 480,000                    

 

Convertible Debt - Mandatory Conversion at Fixed Prices (Equity)

 

   

Amount

   

Conversion
Shares

   

Conversion
Price

 

Mandatory

Conversion Date

Kelber Note (1)

  $ 440,000       1,047,619       $0.42  

6/20/2019

OID Offering (2019)

    62,500       250,000       $0.25  

10/15/2019 (2)

Winter 2016 Unit Offering

    75,000       131,579       $0.57  

12/31/2019

Summer 2017 Unit Offering

    25,000       83,334       $0.30  

6/20/2020

Spring 2018 Unit Offering

    100,000       400,000       $0.25  

4/20/2021

OID Offering (2018)

    110,000       366,667       $0.30  

6/15/2021

    $ 812,500       2,279,199            

 

 

(1) Kelber note may be converted into either BioLargo or BioLargo subsidiary
Clyra Medical common stock

 

(2) OID Offering (2019) notes mature in 9 months, must be paid through major
(e.g., HCW) financing

 

Note: If not applicable, enter “n/a” or “zero” in Column 2.

 

To my best knowledge and after completing the aforementioned review of the
Company’s stockholder and corporate records, I am able to certify the accuracy
of the statements made herein.

 

BIOLARGO, INC.

 

 

By:                                                                             
                                                                               
                         Dated: January 31, 2019    

                               

Name:         Dennis P. Calvert                         

 

Title:           President

 

19

--------------------------------------------------------------------------------

 

 

SCHEDULE 1

 

USE OF PROCEEDS

 

 

Pursuant to that certain Convertible Promissory Note between the parties listed
above and dated January 31, 2019, the Company covenants that it will within, 3
month(s) of the Effective Date of the Note, it shall use approximately $300,000
of the proceeds in the manner set forth below (the “Use of Proceeds”):

 

 

General working capital.

             

 

 

 

 

BIOLARGO, INC.

 

 

By:                                                                            
                                                                               
                           Dated: January 31,
2019                                   

 

Name:         Dennis P. Calvert                         

 

Title:           President

 

 

20